*565OPINION.
SteRnhagen :
The petitioner contends that the expenditures made in 1920 and 1921 as appearing in the foregoing findings of fact are deductible as ordinary and necessary expenses of carrying on his trade or business in those years. Clearly, however, they were correctly held by respondent to be capital expenditures for additions and improvements, and his disallowance of the deductions is sustained.
The petitioner attempts to present other issues such as that of deductions for depreciation and obsolescence, but the pleadings and evidence are inadequate to establish error in the respondent’s determination.
Judgment will be entered for the respondent.